IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL, :              No. 2441 Disciplinary Docket No. 3
                                :
                Petitioner      :              Board File No. C3-17-588
                                :
           v.                   :              Attorney Registration No. 307141
                                :
NICHOLE ASHLEY COLLINS          :              (Dauphin County)
                                :
                Respondent      :




                                        ORDER


PER CURIAM


      AND NOW, this 25th day of January, 2018, the Joint Petition for Immediate

Temporary Suspension is granted, Nichole Ashley Collins is placed on temporary

suspension, see Pa.R.D.E. 208(f), and she shall comply with all the provisions of

Pa.R.D.E. 217. Respondent’s rights to petition for dissolution or amendment of this

Order and to request accelerated disposition of charges underlying this order are

specifically preserved. See Pa.R.D.E. 208(f)(4) and (f)(6).